DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This action is responsive to an amendment filed on 10/15/2021. Claims 1, 3-4, 6, 8-10 are pending. Dependent claim 3 is objected to for allowability. 

Response to Arguments
2. 	Applicants arguments filed in the 10/15/2021 remarks have been fully considered but are moot in view of new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.

Allowable Subject Matter
3.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 7,813,933) in view of Hannemann et al. (US 2010/0098274) in further view of Fuchigami et al. (US 5,404,406) in further view of Franck et al. (US 2014/0348337).
(see fig. 7, elements 38 and 39 are the real speakers. Elements 1’-5’ are the virtual speakers. Col. 7 ,lines 52-col 8, line 17. The two speakers’ area arranged in a straight line and the virtual speakers are at positions in a circular arrangement.). 
Martin discloses virtual speakers in locations that is circular in position. The system provides a calculated again and delay corresponding to the propagation in relation to the distance in a real environment. 
Martin is vague on a filter-coefficient determination unit configured to calculate an impulse response vector for each loudspeaker by performing an inverse Fourier transform on a driving function for each loudspeaker that is used to generate a virtual sound source at the position of each virtual sound source and in which different weights are given to some of the virtual sound sources, the driving function being obtained by one or more operations including performing circular harmonic expansion on directional characteristics of the virtual sound sources for the multiple virtual sound sources; and a convolution calculation unit configured to calculate a convolution of one inputted acoustic signal with the impulse response vector for each loudspeaker and output each acoustic signal to corresponding multiple loudspeakers.  
Hannemann teaches coefficient determination unit configured to calculate an impulse response vector for each loudspeaker by performing an inverse Fourier 
Hannemann is able to make the determination as the system is able to compute the virtual sound source location performing vector analysis and weighting to drive the virtual speakers to a location in space.  Hannemann is vague on a filter-coefficient determination unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin to incorporate a system that provides coefficients to determine the location for the virtual speaker location. The modification provides the determination using the inverse Fourier transform of the output signal to compute the arrival of the virtual output signal.
Fuchigami teaches a filter-coefficient determination unit; a convolution calculation unit configured to calculate a convolution of one inputted acoustic signal with the impulse response vector for each loudspeaker and output each acoustic signal to corresponding multiple loudspeakers (see fig. 1-2, col. 4, lines 20-55, col. 5, line 24-col. 6, line 7, col. 12, line 65-col. 13, line 51. The system having a localization filter (considered a filter coefficient unit, using coefficients) to calculate the operations of the virtual sound positons. The convolution operation is calculated determine the output of the acoustic signal to corresponding virtual sound from the real speaker.).

Franck teaches the driving function being obtained by one or more operations including performing circular harmonic expansion on directional characteristics of the virtual sound sources for the multiple virtual sound sources (see ¶ 0031, 0055, 0075-0076, 0097. The system having a driving feature which performs circular harmonic expansion of direction characteristics for producing direction sound sources . This process includes multiple virtual sound sources.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin, Hannemann and Fuchigami to incorporate circular harmonic expansion of the virtual sound sources for producing virtual sound sources. The modification provides the virtual speakers producing virtual sound sources at directional locations based on circular harmonics expansion for the sound field. Thus the combination of Hannemann and Franck provide the driving function operation.     


Regarding claim 4, Martin teaches a sound image reproduction method of generating virtual sound sources, performed by a sound image reproduction device, in a space using multiple loudspeakers arranged in a straight line, comprising: determining a position of each virtual sound source to generate multiple virtual sound sources in a  (see fig. 7, elements 38 and 39 are the real speakers. Elements 1’-5’ are the virtual speakers. Col. 7 ,lines 52-col 8, line 17. The two speakers’ area arranged in a straight line and the virtual speakers are at positions in a circular arrangement.). 
Martin discloses virtual speakers in locations that is circular in position. The system provides a calculated again and delay corresponding to the propagation in relation to the distance in a real environment. 
Martin is vague on calculating an impulse response vector for each loudspeaker by performing an inverse Fourier transform on a driving function for each loudspeaker that is used to generate a virtual sound source at a position of each virtual sound source and in which different weights are given to some of the virtual sound sources, the driving function being obtained by one or more operations including performing circular harmonic expansion on directional characteristics of the virtual sound sources for the multiple virtual sound sources; and calculating a convolution of one inputted acoustic signal with the impulse response vector for each loudspeaker and outputting each acoustic signal to corresponding multiple loudspeakers.  
Hannemann teaches  calculating an impulse response vector for each loudspeaker by performing an inverse Fourier transform on a driving function for each loudspeaker that is used to generate a virtual sound source at a position of each virtual sound source and in which different weights are given to some of the virtual sound sources (see fig. 3, ¶ 0075-0077, 0079-0080, 0084-0086. The system provides coefficients to determine the location (vector) of the virtual speaker location. The system 
Hannemann is able to make the determination as the system is able to compute the virtual sound source location performing vector analysis and weighting to drive the virtual speakers to a location in space.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin to incorporate a system that provides coefficients to determine the location for the virtual speaker location. The modification provides the determination using the inverse Fourier transform of the output signal to compute the arrival of the virtual output signal.
Fuchigami teaches calculating a convolution of one inputted acoustic signal with the impulse response vector for each loudspeaker and outputting each acoustic signal to corresponding multiple loudspeakers (see fig. 1-2, col. 4, lines 20-55, col. 5, line 24-col. 6, line 7, col. 12, line 65-col. 13, line 51. The system having a localization filter obtaining coefficients to calculate the operations of the virtual sound positons. The convolution operation is calculated determine the output of the acoustic signal to corresponding virtual sound from the real speaker.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin and Hannemann to incorporate a system that using a filter localization to obtain coefficients to provide a location in space to provide sound for the virtual speaker. The modification provides the virtual speakers at locations based on the system calculation and convolution. 
(see ¶ 0031, 0055, 0075-0076, 0097. The system having a driving feature which performs circular harmonic expansion of direction characteristics for producing direction sound sources . This process includes multiple virtual sound sources.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin, Hannemann and Fuchigami to incorporate circular harmonic expansion of the virtual sound sources for producing virtual sound sources. The modification provides the virtual speakers producing virtual sound sources at directional locations based on circular harmonics expansion for the sound field. Thus the combination of Hannemann and Franck provide the driving function operation.   


Regarding claim 6, Martin teaches a recording medium storing a sound image reproduction program, wherein executing of the sound image reproduction program causes one or more computers to perform operations comprising: determining a position of each virtual sound source to generate multiple virtual sound sources in a circular arrangement (see fig. 7, elements 38 and 39 are the real speakers. Elements 1’-5’ are the virtual speakers. Col. 7 ,lines 52-col 8, line 17. The two speakers’ area arranged in a straight line and the virtual speakers are at positions in a circular arrangement.). 

Martin is vague on calculating an impulse response vector for each loudspeaker by performing an inverse Fourier transform on a driving function for each loudspeaker that is used to generate a virtual sound source at a position of each virtual sound source and in which different weights are given to some of the virtual sound sources, the driving function being obtained by one or more operations including performing circular harmonic expansion on directional characteristics of the virtual sound sources for the multiple virtual sound sources; and calculating a convolution of one inputted acoustic signal with the impulse response vector for each loudspeaker and outputting each acoustic signal to the corresponding the multiple loudspeakers.  
Hannemann teaches  calculating an impulse response vector for each loudspeaker by performing an inverse Fourier transform on a driving function for each loudspeaker that is used to generate a virtual sound source at a position of each virtual sound source and in which different weights are given to some of the virtual sound sources (see fig. 3, ¶ 0075-0077, 0079-0080, 0084-0086. The system provides coefficients to determine the location (vector) of the virtual speaker location. The system makes the determining provides using the inverse Fourier transform of the output signal to compute the arrival of the virtual output signal.).
Hannemann is able to make the determination as the system is able to compute the virtual sound source location performing vector analysis and weighting to drive the virtual speakers to a location in space.  

Fuchigami teaches calculating a convolution of one inputted acoustic signal with the impulse response vector for each loudspeaker and outputting each acoustic signal to the corresponding the multiple loudspeakers (see fig. 1-2, col. 4, lines 20-55, col. 5, line 24-col. 6, line 7, col. 12, line 65-col. 13, line 51. The system having a localization filter obtaining coefficients to calculate the operations of the virtual sound positons. The convolution operation is calculated determine the output of the acoustic signal to corresponding virtual sound from the real speaker.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin and Hannemann to incorporate a system that using a filter localization to obtain coefficients to provide a location in space to provide sound for the virtual speaker. The modification provides the virtual speakers at locations based on the system calculation and convolution. 
Franck teaches the driving function being obtained by one or more operations including performing circular harmonic expansion on directional characteristics of the virtual sound sources for the multiple virtual sound sources (see ¶ 0031, 0055, 0075-0076, 0097. The system having a driving feature which performs circular harmonic expansion of direction characteristics for producing direction sound sources . This process includes multiple virtual sound sources.). 
.     



6.	Claims 8, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 7,813,933) in view of Hannemann et al. (US 2010/0098274) in further view of Kim (US 2007/0154019) further view of Franck et al. (US 2014/0348337).
Regarding claim 8, Martin teaches sound image reproduction device configured to generate virtual sound sources in a space using multiple loudspeakers arranged in a straight line, comprising: a focal-point position determination unit configured to determine a position of each virtual sound source to generate multiple virtual sound sources in a circular arrangement	 (see fig. 7, elements 38 and 39 are the real speakers. Elements 1’-5’ are the virtual speakers. Col. 7 ,lines 52-col 8, line 17. The two speakers’ area arranged in a straight line and the virtual speakers are at positions in a circular arrangement.). 
Martin discloses virtual speakers in locations that is circular in position. The system provides a calculated again and delay corresponding to the propagation in relation to the distance in a real environment. 

Hannemann teaches a filter calculation unit configured to output weighted acoustic signals by calculating the convolution of one inputted acoustic signal with an impulse response vector for each loudspeaker calculated in advance by performing an inverse Fourier transform on a driving function for each loudspeaker that is used to generate a virtual sound source at the position of each virtual sound source and in which different weights are given to some of the virtual sound sources (see fig. 3, ¶ 0075-0077, 0079-0080, 0084-0086. The system provides coefficients to determine the 
Hannemann is able to make the determination as the system is able to compute the virtual sound source location performing vector analysis and weighting to drive the virtual speakers to a location in space.  Hannemann is vague on a filter-coefficient determination unit.
Kim teaches  a filter-coefficient determination unit; a delay adjustment unit configured to, for each loudspeaker, delay the output time of the weighted acoustic signal by the time necessary for the sound to travel the distance between the loudspeaker and each of the multiple virtual sound sources and output the delayed acoustic signal for each of the multiple virtual sound sources; and a gain multiplication unit configured to, for each loudspeaker, multiply the delayed acoustic signal for each of the multiple virtual sound sources by a gain determined by the distance between the loudspeaker and each of the multiple virtual sound sources and output the multiplication result (see fig. 4, 6, ¶ 0012, 0017-0021, 0024-0031, 0059-0061. The system having the virtual sound generator which is able to configure the delay adjustment as well as the gain adjustment for outputting the virtual source based on the information using the position information (distance and angle) of the listeners. The virtual processor generates the virtual sound to locations about the user and adjusts the output level in regards to the time delay and gain value for processing the signals based on filter coefficients of the localization filter information.).

Franck teaches the driving function being obtained by one or more operations including performing circular harmonic expansion on directional characteristics of the virtual sound sources for the multiple virtual sound sources (see ¶ 0031, 0055, 0075-0076, 0097. The system having a driving feature which performs circular harmonic expansion of direction characteristics for producing direction sound sources . This process includes multiple virtual sound sources.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin, Hannemann and Kim to incorporate circular harmonic expansion of the virtual sound sources for producing virtual sound sources. The modification provides the virtual speakers producing virtual sound sources at directional locations based on circular harmonics expansion for the sound field. Thus the combination of Hannemann and Franck provide the driving function operation.    



Regarding claim 9, Martin teaches a sound image reproduction method of generating virtual sound sources, performed by a sound image reproduction device, in a space using multiple loudspeakers arranged in a straight line, comprising: determining a position of virtual sound source to generate multiple virtual sound sources in a circular  (see fig. 7, elements 38 and 39 are the real speakers. Elements 1’-5’ are the virtual speakers. Col. 7 ,lines 52-col 8, line 17. The two speakers’ area arranged in a straight line and the virtual speakers are at positions in a circular arrangement.). 
Martin discloses virtual speakers in locations that is circular in position. The system provides a calculated again and delay corresponding to the propagation in relation to the distance in a real environment. 
Martin is vague on outputting weighted acoustic signals by calculating the convolution of one inputted acoustic signal with an impulse response vector for each loudspeaker calculated in advance by performing an inverse Fourier transform on a driving function for each loudspeaker Application No. : To be asignedC0505USO1Filed: HerewithPage: 5 of 6that is used to generate a virtual sound source at the position of each virtual sound source and in which different weights are given to some of the virtual sound sources, the driving function being obtained by one or more operations including performing circular harmonic expansion on directional characteristics of the virtual sound sources for the multiple virtual sound sources; delaying, for each loudspeaker, the output time of the weighted acoustic signal by the time necessary for the sound to travel the distance between the loudspeaker and each of the multiple virtual sound sources and outputting the delayed acoustic signal for each of the multiple virtual sound sources; and multiplying, for each loudspeaker, the delayed acoustic signal for each of the multiple virtual sound sources by a gain determined by the distance between the loudspeaker and each of the multiple virtual sound sources and outputting the multiplication result.      
Hannemann teaches outputting weighted acoustic signals by calculating the convolution of one inputted acoustic signal with an impulse response vector for each (see fig. 3, ¶ 0075-0077, 0079-0080, 0084-0086. The system provides coefficients to determine the location (vector) of the virtual speaker location. The system makes the determining provides using the inverse Fourier transform of the output signal to compute the arrival of the virtual output signal.).
Hannemann is able to make the determination as the system is able to compute the virtual sound source location performing vector analysis and weighting to drive the virtual speakers to a location in space. 
Kim teaches  delaying, for each loudspeaker, the output time of the weighted acoustic signal by the time necessary for the sound to travel the distance between the loudspeaker and each of the multiple virtual sound sources and outputting the delayed acoustic signal for each of the multiple virtual sound sources; and multiplying, for each loudspeaker, the delayed acoustic signal for each of the multiple virtual sound sources by a gain determined by the distance between the loudspeaker and each of the multiple virtual sound sources and outputting the multiplication result (see fig. 4, 6, ¶ 0012, 0017-0021, 0024-0031, 0059-0061. The system having the virtual sound generator which is able to configure the delay adjustment as well as the gain adjustment for outputting the virtual source based on the information using the position information (distance and angle) of the listeners. The virtual processor generates the virtual sound to locations about the user and adjusts the output level in regards to the time delay and gain value for processing the signals based on filter coefficients of the localization filter information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin and Hannemann to incorporate a system that using a filter localization to obtain coefficients to provide a location in space to provide sound for the virtual speaker. The modification provides the virtual speakers at locations based on the system calculation.
Franck teaches the driving function being obtained by one or more operations including performing circular harmonic expansion on directional characteristics of the virtual sound sources for the multiple virtual sound sources (see ¶ 0031, 0055, 0075-0076, 0097. The system having a driving feature which performs circular harmonic expansion of direction characteristics for producing direction sound sources . This process includes multiple virtual sound sources.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin, Hannemann and Kim to incorporate circular harmonic expansion of the virtual sound sources for producing virtual sound sources. The modification provides the virtual speakers producing virtual sound sources at directional locations based on circular harmonics expansion for the sound field. Thus the combination of Hannemann and Franck provide the driving function operation.   
 



 (see fig. 7, elements 38 and 39 are the real speakers. Elements 1’-5’ are the virtual speakers. Col. 7 ,lines 52-col 8, line 17. The two speakers’ area arranged in a straight line and the virtual speakers are at positions in a circular arrangement.). 
Martin discloses virtual speakers in locations that is circular in position. The system provides a calculated again and delay corresponding to the propagation in relation to the distance in a real environment. 
Martin is vague on outputting weighted acoustic signals by calculating the convolution of one inputted acoustic signal with an impulse response vector for each loudspeaker calculated in advance by performing an inverse Fourier transform on a driving function for each loudspeaker that is used to generate a virtual sound source at the position of each virtual sound source and in which different weights are given to some of the virtual sound sources, the driving function being obtained by one or more operations including performing circular harmonic expansion on directional characteristics of the virtual sound sources for the multiple virtual sound sources; delaying, for each loudspeaker, the output time of the weighted acoustic signal by the time necessary for the sound to travel the distance between the loudspeaker and each of the multiple virtual sound sources and outputting the delayed acoustic signal for each of the multiple virtual sound sources; and multiplying, for each loudspeaker, the delayed acoustic signal for each of the multiple virtual sound sources by a gain determined by 
Hannemann teaches outputting weighted acoustic signals by calculating the convolution of one inputted acoustic signal with an impulse response vector for each loudspeaker calculated in advance by performing an inverse Fourier transform on a driving function for each loudspeaker that is used to generate a virtual sound source at the position of each virtual sound source and in which different weights are given to some of the virtual sound sources (see fig. 3, ¶ 0075-0077, 0079-0080, 0084-0086. The system provides coefficients to determine the location (vector) of the virtual speaker location. The system makes the determining provides using the inverse Fourier transform of the output signal to compute the arrival of the virtual output signal.).
Hannemann is able to make the determination as the system is able to compute the virtual sound source location performing vector analysis and weighting to drive the virtual speakers to a location in space. 
Kim teaches  delaying, for each loudspeaker, the output time of the weighted acoustic signal by the time necessary for the sound to travel the distance between the loudspeaker and each of the multiple virtual sound sources and outputting the delayed acoustic signal for each of the multiple virtual sound sources; and multiplying, for each loudspeaker, the delayed acoustic signal for each of the multiple virtual sound sources by a gain determined by the distance between the loudspeaker and each of the multiple virtual sound sources and outputting the multiplication result (see fig. 4, 6, ¶ 0012, 0017-0021, 0024-0031, 0059-0061. The system having the virtual sound generator which is able to configure the delay adjustment as well as the gain adjustment for outputting the virtual source based on the information using the position information (distance and angle) of the listeners. The virtual processor generates the virtual sound to locations about the user and adjusts the output level in regards to the time delay and gain value for processing the signals based on filter coefficients of the localization filter information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin and Hannemann to incorporate a system that using a filter localization to obtain coefficients to provide a location in space to provide sound for the virtual speaker. The modification provides the virtual speakers at locations based on the system calculation. 
Franck teaches the driving function being obtained by one or more operations including performing circular harmonic expansion on directional characteristics of the virtual sound sources for the multiple virtual sound sources (see ¶ 0031, 0055, 0075-0076, 0097. The system having a driving feature which performs circular harmonic expansion of direction characteristics for producing direction sound sources . This process includes multiple virtual sound sources.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin, Hannemann and Kim to incorporate circular harmonic expansion of the virtual sound sources for producing virtual sound sources. The modification provides the virtual speakers producing virtual sound sources at directional locations based on circular harmonics expansion for the sound field. Thus the combination of Hannemann and Franck provide the driving function operation.    


Conclusion
7.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASSAD MOHAMMED/Examiner, Art Unit 2651     

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651